Citation Nr: 0700037	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-40 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 31, 2003, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded service connection for 
PTSD.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD was received by 
the RO on March 26, 1999.

2.  Additional service department documents are relevant and 
probative of the issue at hand.


CONCLUSION OF LAW

The criteria for an effective date of March 26, 1999, for 
entitlement to service connection for post-traumatic stress 
disorder have been met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156(c), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim which include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Board has found that there is sufficient evidence to 
grant the veteran's claim for an earlier effective date.  In 
light of this favorable decision, any VCAA violation is 
harmless.


Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2006).

Under VA regulations, if VA receives or associate with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  71 Fed. Reg. 
52,455-52,457 (September 6, 2006) (to be codified at 38 
C.F.R. § 3.156(c)).  This regulation comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  Id.  


Analysis

On March 26, 1999, the RO received a statement from the 
veteran's representative requesting service connection for 
PTSD with an anxiety disorder.  A copy of a May 1995 VA 
examination was attached showing a diagnosis of a generalized 
anxiety disorder with some dysthymic traits.  

Service connection for PTSD was denied by rating action in 
October 1999 as the evidence did not show that the veteran 
had a diagnosis of PTSD that conformed to the criteria set 
forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, (DSM-IV).  Despite subsequent VA 
outpatient treatment records showing a diagnosis of PTSD, the 
RO continued to deny service connection in an October 2002 
statement of the case as there was no clear diagnosis of PTSD 
based on a confirmed stressor.  

On the same day that the statement of the case was issued, 
the RO issued a deferred rating decision pending receipt of 
additional service records.  The RO noted that it had 
previously requested the veteran's DD 201 file, but had only 
received a copy of the veteran's DD 214.  The requested 
records were received from the National Personnel Records 
Center (NPRC) on March 31, 2003. 

The RO subsequently found that the veteran failed to perfect 
an appeal of the 1999 rating action and that decision was 
final.  The RO determined that his service personnel records 
were new and material to the issue of service connection for 
PTSD and reopened the claim in April 2003.  

Thereafter, the RO issued a rating action in August 2004 
awarded service connection for PTSD based upon the report of 
a comprehensive August 2002 VA psychological assessment.  The 
Board notes that this assessment was associated with the 
claims folder at the time of the October 2002 statement of 
the case.  A May 13, 2003, effective date was initially 
assigned.  

In August 2004, the RO assigned an earlier effective date of 
March 31, 2003, as that was the date of receipt of the 
veteran's Personnel Qualification Record.

Even if the October 1999 decision were final, the receipt of 
the veteran's service personnel records in March 2003 would 
be sufficient to establish a March 26, 1999 effective date.  
Applying 38 C.F.R. § 3.156(c) the Board finds that these 
records are relevant and probative and in part resulted in a 
grant of service connection.  Therefore, 38 C.F.R. § 3.156(c) 
is applicable and the October 1999 rating decision must be 
reconsidered.  In light of the evidence of current PTSD 
related to military service in Southwest Asia, the effective 
date for the grant of service connection for PTSD is March 
26, 1999, the date of receipt of his claim.  In essence, the 
eventual basis of the grant of service connection was, in 
whole or in part, the receipt of a service record.  Under 
such circumstances, the effective date relates back to the 
initial claim.

As shown above, the veteran's initial claim for service 
connection for PTSD was received on March 26, 1999.  The 
Board has carefully reviewed the claims folder and has found 
no prior claims, either formal or informal, for service 
connection for PTSD.  Since the veteran's initial claim for 
service connection for PTSD was filed more than one year 
following his discharge from service, the earliest possible 
effective date for the award of service connection is the 
date of receipt of claim, the date assigned herein.  

The Board has fully considered the determination of the 
Decision Review Officer.  In essence, it was concluded that 
prior diagnoses of PTSD were either unsupported or 
inadequate.  However, a diagnosis of PTSD was determined to 
be supported since service connection was granted and 
supported by service department records.  Furthermore, when 
faced with inadequate evidence, there was an obligation to 
seek clarification from the examiner, something that was not 
done.  The AOJ could have obtained an opinion regarding the 
date of onset of PTSD, but that was not done.  Whether 
service connection for PTSD should have been granted 
following the December 2003 examination is not a matter 
before the Board.  Rather, faced with a grant of service 
connection, the issue is the effective date of service 
connection.  No determination is entered regarding the 
evaluation.


ORDER

An effective date of March 26, 1999, for service connection 
for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


